DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of clearance sheets of claim 1 and the micro holes of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the movable member of line 18 is the same as the movable member of line 5, or if it is a different movable member.
Claim 4 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the guide passage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, it is unclear what is meant by “flower shaped.” Flowers can have multiple different shapes. 
Claims 2, 3, 5-26 and 29-33 are being rejected due to dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24 and 30 is/are rejected, as best as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (6,062,533).
Regarding claim 1, Kappel et al. shows a fluid micro-injection device, comprising: an execution system (5, 12, 19), including:  5a base body (1) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (4) that communicates with the executor mounting cavity; a movable member (11, 7) movably disposed in the positioning hole; an executor (12) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting member (19) disposed in the executor mounting cavity and connected with the executor to adjust operating position of the executor; and a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor;  15a flow channel assembly (10, 27, 17) connected with the execution system, including: a fluid seat (mouth of 27) being defined with a fluid chamber (26) and a flow channel (27) in communication with the fluid chamber, the base body being disposed on the fluid seat (fig 1); a nozzle (outlet to 27) disposed on the fluid seat and in communication with the 
Regarding claim 24,  the flow channel assembly further comprise: a fluid chamber seal (18) disposed in the fluid chamber and located at an upper end of the 30fluid chamber to close the upper end of the fluid chamber, the fluid chamber seal being provided with an inner hole extending therethrough in an axial direction thereof, and the movable member extending through the inner hole into the fluid chamber (fig 1). 
Regarding claim 30,  the nozzle defines an 30injection passage (outlet of 27) that penetrates along an up-down direction of the injection passage, and an upper end of the injection passage is formed with a tapered (inlet to 27) surface fitting with a lower end surface of the movable member (fig 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Regarding claim 31, Kappel et al sows all aspects of claim 30, but fails to teach that a lower end of the - 40 -injection passage is provided with micro-holes.  
However, it is well known that providing two outlets allows for fluid to exit at a faster rate  than just a single outlet of the same diameter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a second micro hole to the nozzle of Kappel et al in order to dispense twice as more fluid per unit of time. 
Regarding claim 32,  a lower end of the nozzle is provided with a tapered boss (Part of the nozzle is tapered), and the micro-holes are provided in the tapered boss.  


Claims 1-5, 7-9, 11, 12, 17-19, 23, 24, 27, 28 and 30-32  is/are rejected, as best as understood,  under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) in view of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1)
Regarding claim 1 Wu shows a fluid micro-injection device, comprising: an execution system (5, 9, 11, 10), including:  5a base body (2) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (for element 4) that communicates with the executor mounting cavity; a movable member (4) movably disposed in the positioning hole; an executor (5) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting 
But fails to show a plurality of clearance sheets disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor
However, Kappel et al. shows a piezoelectric actuator that includes a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity (1) and the actuator element (12) to adjust a pre-tightening force of the executor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the clearance sheets of Kappel et al. between the adjusting member of the actuator element and the inner wall surface of the executor mounting cavity of Wu, in order to set the pressure prestress of the actuator element as taught by Kappel et al (col 9, lines 63-65).
The above combination still fails to teach  that the flow channel assembly includes: a fluid seat  being defined with a fluid chamber  and a flow channel  in communication with the fluid chamber, the base body being disposed on the fluid seat ; a nozzle  disposed on the fluid seat and in communication with the fluid chamber;  20a movable member  movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the flow channel assembly of Wu with the flow channel assembly of Vermes Microdispensing in order to have the flow channel assembly be made of individual parts so that a single element is more easily replicable.
25Regarding claim 2, the executor comprises: a lever (72, Wu) disposed in the executor mounting cavity with both ends thereof being movable, and a first end of the lever being connected with the movable member to control movement of the movable member (fig 1, Wu); an actuator (5, Wu) telescopically disposed within the executor mounting cavity, the actuator 30being connected to a second end of the lever to control movement of the lever (fig 1, Wu), wherein the adjusting member (11, Wu) is connected with the actuator to adjust the operating position of the actuator, the clearance sheets (101 Kappel) being disposed between the inner wall surface of the executor mounting cavity and the adjusting member to adjust the pre-tensioning force of the actuator; and - 35 -a 
Regarding claim 3,  the executor further 5comprises a swing pin shaft (8, Wu) disposed within the executor mounting cavity, an axis of the swing pin shaft is perpendicular to an axis of the actuator which is offset from the axis of the actuator in a horizontal direction, and the second end of the lever is connected to the swing pin shaft to pivot about the swing pin shaft (fig 1 Wu).  
Regarding claim 104, the swing pin shaft is formed in a column shape, and the base body is provided with a positioning groove adapted to mount the swing pin shaft (fig 1 Wu), a lower surface at the second end of the lever is provided with a fitting concave surface that fits with the swing pin shaft, and the swing pin shaft is disposed between the positioning groove and the fitting concave surface (fig 1 Wu).
Regarding claim 5,  a cross section of the positioning groove is formed into an arcuate shape and a radius of the positioning groove is equal to that of the swing pin shaft (fig 1 Wu), a cross section of the fitting concave surface is formed into an arcuate shape and a radius of the fitting concave surface is larger than that of the 20swing pin shaft (fig 1 Wu).  
Regarding claim 7,  the adjusting member is provided at an upper end of the actuator (fig 1 Wu), an upper actuator top block (9, Wu) is disposed between the adjusting member and the upper end of the actuator, a lower actuator top block (10, Wu) is disposed between a lower end of the actuator and the second end of the lever, and the lower actuator 30top block abuts against the lower end of the actuator and the second end of the lever (fig 1 Wu).  

Regarding claim 9,  an upper surface of the 5second end of the lever is provided with a first protrusion (fig 1 Wu), a cross section of which is formed into an arcuate shape (fig 1 Wu), and a lower surface of the lower actuator top block is provided with a notch (fig 1 Wu), a cross section of which is formed in an arcuate shape, and a radius of the first projection is smaller than a radius of the notch (fig 1 Wu).  
Regarding claim 11, 15 further comprising: a guiding seat (see marked up figure below) disposed in the positioning hole, wherein the guiding seat is provided with a guiding hole penetrating through in an axial direction thereof (fig 1, Vermes Microdispensing), and the movable member is movably disposed on the guiding seat along the axial direction of the guiding hole.  
Regarding claim 12,  the movable member comprises: a cylindrical shaft (7, Vermes Microdispensing) movably disposed in the guiding hole along an axial direction thereof, and a lower end of the cylindrical shaft being formed as a ball head (14, Vermes Microdispensing); and  25an upper end part disposed at an upper end of the cylindrical shaft, the upper end part having a size larger than a radius of the cylindrical shaft, and a first elastic element being disposed between the upper end part and the guiding seat (fig 1, Vermes Microdispensing).  

Regarding claim 18, the above combination fails to teach that seal rings are disposed between the adapter and the fluid supply joint and between the adapter and the fluid seat - 38 -respectively.  
However, the examiner takes official notice that seal rings are well known in the art to prevent leaking between two distinct elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add seal rings between the adapter and the fluid supply joint and between the adapter and the fluid seat - 38 -respectively, to prevent leaking fluid.
Regarding claim 19, the above combination fails to disclose that  the adapter and the fluid seat are connected by a screw.
 However, the examiner takes official notice that screws are well known in the art and are often used to connect two separate elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a screw to connect the adapter and the fluid seat in order to make them easily removable.
Regarding claim 23,  the flow channel extends slantedly (fig 1)with respect to a horizontal direction, the flow guiding passage extends in a vertical direction, a lower end 
Regarding claim 24, the flow channel assembly further comprise: a fluid chamber seal (see marked up figure below of Vermes Microdispensing) disposed in the fluid chamber and located at an upper end of the 30fluid chamber to close the upper end of the fluid chamber, the fluid chamber seal being provided with an inner hole extending therethrough in an axial direction thereof, and the movable member extending through the inner hole into the fluid chamber.  

    PNG
    media_image1.png
    600
    638
    media_image1.png
    Greyscale

Regarding claim 27, wherein the flow channel assembly further comprising: a sealing seat (28, Vermes Microdispensing) disposed on the fluid seat between the fluid chamber seal and the nozzle, 15the sealing seat being provided with a guiding passage penetrating through the sealing seat in an axial direction thereof (fig 6a, 6b), the nozzle and the sealing seat are connected and in communication with the guide passage, and the movable member passes through the guide passage and is movable along the axial direction of the guide passage to open and close the nozzle (fig 1).

Regarding claim 30,  the nozzle defines an 30injection passage (outlet of Vermes Microdispensing) that penetrates along an up-down direction of the injection passage, and an upper end of the injection passage is formed with a tapered surface fitting with a lower end surface of the movable member (fig 1 Vermes Microdispensing).  
Regarding claim 31, the above combination fails to teach that a lower end of the - 40 -injection passage is provided with micro-holes.  
However, it is well known that providing two outlets allows for fluid to exit at a faster rate  than just a single outlet of the same diameter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a second micro hole to the nozzle of Wu as modified above in order to dispense twice as more fluid per unit of time. 
Regarding claim 32,  a lower end of the nozzle is provided with a tapered boss (Part of the nozzle is tapered), and the micro-holes are provided in the tapered boss.  


Claim 33  is/are rejected, as best as understood,  under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) as modified by of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1) above, further in view of Bitttner et al. (2016/0339471).
Regarding claim 33, Wu as modified above shows all aspects of the applicant’s invention as in claim 27, but fails to show  wherein the flow channel assembly further 
Bittner et al. shows a similar device that includes a flow channel assembly with a threaded sleeve (these sleeve around nozzle 100), wherein the nozzle and the sealing seat are mounted on the fluid seat by the threaded sleeve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a threaded sleeve, or make the current nozzle sleeve ow Wu as modified above threaded, in order to make it easily removable to replace the nozzle.

Claim 10  is/are rejected, as best as understood,  under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) as modified by of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1) above, further in view of Liu (CN204312818)
Regarding claim 10, Wu as modified above shows all aspects of the applicant’s invention as in claim 2, but fails to show  a lower surface of the first end of the lever is provided with a second protrusion, a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member.  
Liu shows a similar device that includes a lever (10), the a lower surface of the first end of the lever is provided with a second protrusion (where 10 meets 7), a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member (fig 1, where 10 meets 7).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             2/17/22